Citation Nr: 1013257	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral 
neurological disorder of the upper extremities secondary to 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In December 2007, the Board 
remanded the claim for additional development.  

The Board must review all issues reasonably raised from a 
liberal reading of all documents in the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, 
service connection is currently in effect for diabetes 
mellitus.  A VA examination report, dated in December 2009, 
shows that the assessment notes conditions that include 
bilateral lower extremity peripheral neuropathy.  The 
examiner stated that it was at least as likely as not that 
the Veteran's peripheral neuropathy is caused by or a result 
of his diabetes.  Under the circumstances, it appears that a 
claim for service connection for bilateral lower extremity 
neuropathy has been raised.  Id.  This claim has not been 
adjudicated by the agency of original jurisdiction (RO), and 
it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
a bilateral neurological disorder the upper extremities, 
secondary to service-connected disability.  Specifically, he 
argues that he has a bilateral neurological disorder of his 
upper extremities, and that this condition was caused or 
aggravated by his service-connected diabetes mellitus.   

Service connection is currently in effect for diabetes 
mellitus, and erectile dysfunction.  

In December 2007, the Board remanded the claim.  The Board 
stated that it agreed with the Veteran's representative's 
argument, that a specialist in endocrinology should perform 
an examination of the Veteran to determine if he has 
peripheral neuropathy that is causally related to, or has 
been made chronically worse by, his service-connected 
diabetes mellitus.  The Board directed that the Veteran 
should be scheduled for an examination by a VA specialist in 
endocrinology, to include an opinion.  

In August 2009, the Veteran was afforded a VA examination.  
The report contains an impression noting normal neurosensory 
function in the upper extremities.  

A VA EMG (electromyogram) study, dated in September 2009, 
contains a conclusion noting right carpal tunnel syndrome, 
and states, "Other nerve conduction studies were normal."  

In December 2009, the RO noted that the August 2009 
examination was not in compliance with the Board's Remand, 
to the extent that, "[I]n addition to requiring a 
specialist, request medical opinions to address the origin 
of ... the peripheral neuropathy."  It was further noted that 
the Veteran had failed to report for an accompanying EMG 
study.  The RO therefore again requested that the Veteran be 
afforded an examination, to include an opinion.  See VA Form 
21-6789, dated in December 2009.  

A VA examination report, dated in December 2009, shows that 
the examiner indicated that he was a PA (physician's 
assistant), although "receipt" was "acknowledged" by a staff 
physician.  The assessment notes "left upper extremity 
paresthesias not consistent with peripheral neuropathy," 
right carpal tunnel syndrome, and bilateral lower extremity 
peripheral neuropathy.  

In a March 2010 brief, the Veteran's representative framed 
the issue as "service connection for bilateral upper 
extremities neurological disorders, including peripheral 
neuropathy, carpal tunnel syndrome and paresthesias, as 
secondary disabilities of the service-connected diabetes 
mellitus type II" (in its December 2007 Remand, the Board 
had framed the issue as "Entitlement to service connection 
for peripheral neuropathy of the upper extremities secondary 
to diabetes mellitus.").  The representative essentially 
asserted that another remand was warranted because the 
December 2009 VA examination report did not show that it had 
been provided by a specialist in endocrinology, and because 
it did not include an etiological opinion as to the 
Veteran's carpal tunnel syndrome, and left upper extremity 
paresthesias.  Citing Stegall v. West, 11 Vet. App. 268 
(1998).   

The Board agrees that a remand is required.  There is 
nothing in the December 2009 VA examination report to show 
that the examiner was a specialist in endocrinology, as 
directed.  In addition, the representative has expanded the 
scope of the disability on appeal to include upper extremity 
carpal tunnel syndrome, and paresthesias.  Finally, the 
Board notes that although the December 2009 VA examination 
report indicates that it was based on a review of the 
Veteran's C-file, it does not appear that the previously 
noted September 2009 VA EMG study was associated with the 
claims files until on or after December 2009.  In addition, 
the placement of this report in the C-file indicates that it 
was not of record at the time of the Veteran's December 2009 
VA examination, or at the time that report was finalized.  
The nature of this report indicates that it may be highly 
relevant evidence.    

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an examination by a VA specialist in 
endocrinology.  If a specialist in 
endocrinology is not available, the 
examiner should state whether he or she 
is competent to provide the requested 
examination and etiological opinion, and 
why.  

The claims folder and a copy of this 
remand should be provided to the 
examiner for review in connection with 
the examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All indicated 
tests and studies deemed necessary 
should be conducted and clinical 
findings should be reported in detail.  
The examination report should reflect 
consideration of the Veteran's 
documented medical history, current 
complaints, and other assertions, etc.

Based on a thorough review of the 
evidence of record and the physical 
examination findings, the examiner 
should provide an opinion with a 
rationale as to whether it is at least 
as likely as not (i.e., a 50 percent 
probability or better) that the Veteran 
has peripheral neuropathy, carpal tunnel 
syndrome, or any other neurological 
disorder, of the upper extremities, and, 
if so, whether each diagnosed 
neurological condition was caused by, 
related to, or has been made chronically 
worse by, the Veteran's service-
connected diabetes mellitus.  If 
aggravation is found, the examiner 
should offer an assessment of the extent 
of additional disability resulting from 
aggravation by diabetes mellitus.  

2.  The Veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2009).  If he fails to appear 
for the examination, this fact should be 
noted in the file.

3.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
the requisite findings and opinion.  If 
the report is insufficient, or if any 
requested action is not taken or is 
deficient, it should be returned to the 
examiner for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefits are not granted, the appellant 
and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


